Citation Nr: 0512047	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right thumb injury.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a neck injury.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
January 1999 and from June 1999 to July 1999.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 10 
percent rating for residuals of a right thumb injury from 
January 1999, that granted service connection and an initial 
10 percent rating for residuals of a neck injury from January 
1999, and that granted service connection and an initial 
noncompensable rating for residuals of a left knee injury 
from January 1999.  

Although an October 2004 rating decision increased the rating 
for residuals of a left knee injury to 10 percent from 
January 1999, the claim for an initial rating in excess of 
10 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2003, the Board remanded the case to obtain VA 
examinations, which were accomplished in June 2004.  The 
issue of entitlement to an initial rating in excess of 10 
percent for residuals of a right thumb injury is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  The other matters are before the Board for 
appellate review.  


FINDINGS OF FACT

1.  Cervical spine range of motion is flexion limited to 
40 degrees, bending to each side limited to 35 degrees, 
extension limited to 10 degrees, and rotation to each side 
limited to 45 degrees.  


2.  Although the veteran experiences flare-ups of severe neck 
pain on a monthly basis, the evidence does not show illness 
absences from work.  

3.  The veteran denies having any unsteadiness or falling 
when ambulating, and he reports that he can walk an unlimited 
distance.  

4.  The evidence does not show crepitation, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, or interference with sitting, 
standing, and weight-bearing due to residuals of a neck 
injury.  

5.  The evidence does not show incapacitating episodes having 
a total duration of at least four weeks during the past 
12 months due to residuals of a neck injury.  

6.  Left knee range of motion is 0-120 degrees.  

7.  The evidence does not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing due to residuals of a 
left knee injury.  

8.  The left knee has no ligamentous laxity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no 
higher, for residuals of a neck injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2004) 
(effective from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (2003) (effective prior to September 
26, 2003).  


2.  The criteria for an initial rating in excess of 10 
percent for residuals of a left knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The issues of entitlement to increased ratings for residuals 
of a neck injury and for residuals of a left knee injury may 
be adjudicated on the merits because the VA has fulfilled its 
duty to assist and inform the veteran in the development of 
the claims in compliance with The Veterans Claims Assistance 
Act of 2000.  The VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
also notify the claimant and the claimant's representative, 
if any, of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received a VA general medical examination in July 
2000, VA joints examinations in July 2000 and June 2004, and 
a VA spine examination in June 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran did not request the opportunity for a hearing 
before the Board.  

The RO's September 1999 and January 2000 letters, the Appeal 
Management Center's May 2004 letter, the November 2001 
statement of the case, and the April 2004 and October 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to an initial rating in excess of 10 percent for 
residuals of a neck injury

The November 2000 rating decision granted service connection 
and an initial 10 percent rating for residuals of a neck 
injury from January 28, 1999, and the veteran appealed the 
initial rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's neck disability is currently evaluated under 
the criteria for limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Given the diagnoses 
and findings of record, the Board will consider whether a 
higher rating is warranted for residuals of a neck injury 
under the criteria for limitation of motion of the cervical 
spine (Diagnostic Code 5290) and lumbosacral or cervical 
strain (Diagnostic Code 5237) from January 28, 1999.  

Fortunately, a higher rating is warranted under the criteria 
for limitation of motion of the cervical spine.  Limitation 
of motion of the cervical spine is assigned a 10 percent 
evaluation if slight, a 20 percent evaluation if moderate, 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003) (effective prior to September 26, 
2003).  The existence of functional loss and pain, 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must also be considered when 
evaluation is based on limitation of motion, as it is under 
the criteria of Diagnostic Code 5290.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  

The veteran's worst range of cervical spine motion was 
flexion limited to 40 degrees and bending of the neck to each 
side limited to 35 degrees at the July 2000 VA joints 
examination and extension limited to 10 degrees and rotation 
of the neck to each side limited to 45 degrees at the June 
2004 VA spine examination.  This means that extension had 
severely limited range of motion, flexion had moderately 
limited range of motion, and the remaining four motions had 
slightly limited ranges of motion.  Resolving all reasonable 
doubt in the veteran's favor, the veteran will be deemed to 
have overall moderately limited cervical spine motion.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2004).  

The veteran's functional loss and pain show that a rating any 
higher than 20 percent is not in order.  In June 2004, the 
veteran reported experiencing constant to intermittent neck 
pain, which he treated with non-steroidal anti-inflammatory 
drugs, with no side effects.  He had flare-ups of severe neck 
pain on a monthly basis, which depended on the level of 
activities involving his neck and upper body.  He worked as a 
railroad mechanic and had to slow down at work when he had 
these acute flare-ups of neck pain.  The evidence did not 
show illness absences from work, however.  Except for trouble 
using stairs, the veteran was able to carry out his 
activities of daily living on a regular basis.  The veteran 
denied having any unsteadiness or falling when ambulating, 
and he reported that he could walk an unlimited distance.  
Moreover, the evidence did not show crepitation, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, or interference with sitting, 
standing, and weight-bearing.  Under the circumstances, a 20 
percent rating, but no higher, is in order under the criteria 
for limitation of motion of the cervical spine.  

A higher rating is not justified under the criteria effective 
from September 26, 2003, in which lumbosacral or cervical 
strain is rated either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  If 
rated under the general rating formula for diseases and 
injuries of the spine, a 20 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  If rated 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, intervertebral disc 
syndrome is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent evaluation for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).  

The veteran's worst range of cervical spine motion was 
flexion limited to 40 degrees and bending of the neck to each 
side limited to 35 degrees at the July 2000 VA joints 
examination and extension limited to 10 degrees and rotation 
of the neck to each side limited to 45 degrees at the June 
2004 VA spine examination.  A 30 percent rating is not 
justified under the formula for diseases and injuries of the 
spine because flexion is greater than 15 degrees and because 
the evidence does not show ankylosis of the cervical spine.  
A 40 percent rating is not justified under the formula for 
rating intervertebral disc syndrome because the evidence does 
not show incapacitating episodes having a total duration of 
at least four weeks during the past 12 months.  

For all these reasons, an initial 20 percent rating for 
residuals of a neck injury should be assigned.  When there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's neck disability has not 
caused frequent hospitalizations or marked interference with 
employment.  The veteran has been working as a railroad 
mechanic, and the evidence shows no hospitalizations for 
treatment of residuals of a neck injury.  In June 2004, the 
veteran reported that he had to "slow down" at work during 
his monthly flare-ups of severe neck pain, but there was no 
evidence of work absences due to illness.  Therefore, 
referral for consideration of an extraschedular rating is not 
currently warranted.  


Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury

The November 2000 rating decision granted service connection 
and an initial noncompensable rating for residuals of a left 
knee injury from January 28, 1999, and the veteran appealed 
the initial rating.  The October 2004 rating decision 
increased the rating to 10 percent from January 28, 1999.  

The veteran's left knee disability is currently evaluated 
under the criteria for traumatic arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Given the diagnoses and 
findings of record, the Board will consider whether a higher 
rating is warranted for residuals of a left knee injury under 
the criteria for limitation of motion of the knee (Diagnostic 
Codes 5260 and 5261), other impairment of the knee 
(Diagnostic Code 5257), and arthritis (Diagnostic Codes 5003 
and 5010) from January 28, 1999.  



A higher rating is not warranted under the criteria for 
limitation of motion of the knee.  Limitation of flexion of a 
leg is assigned a 0 percent evaluation if limited to 
60 degrees, a 10 percent evaluation if limited to 45 degrees, 
a 20 percent evaluation if limited to 30 degrees, and a 30 
percent evaluation if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is assigned a 0 percent evaluation if limited to 
5 degrees, a 10 percent evaluation if limited to 10 degrees, 
a 20 percent evaluation if limited to 15 degrees, a 
30 percent evaluation if limited to 20 degrees, a 40 percent 
evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion, as it is 
under the criteria of Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 206-207.  
Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

The veteran's worst range of left knee motion was 0-120 
degrees at the June 2004 VA joints examination.  This means 
that the veteran was able to flex his left leg well past the 
60 degrees limitation required for a minimum 0 percent 
evaluation and extend his left leg past the 5 degrees 
limitation required for a minimum 0 percent evaluation.  

The veteran's functional loss and pain also supported 
continuation of a rating no higher than 10 percent.  Except 
for trouble using stairs, the veteran was able to carry out 
his activities of daily living on a regular basis.  The 
veteran denied having any unsteadiness or falling when 
ambulating, and he reported that he could walk an unlimited 
distance.  At the July 2000 and June 2004 VA joints 
examinations, the evidence did not show crepitation, less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing.  For 
all these reasons, a rating higher than 10 percent is not 
established for limitation of motion of the left knee with 
functional loss and pain.  

In addition, a rating higher than 10 percent is not in order 
under the criteria of Diagnostic Code 5257.  Recurrent 
subluxation or lateral instability of the knee is assigned a 
10 percent evaluation for slight impairment, a 20 percent 
evaluation for moderate impairment, and a 30 percent 
evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  At the July 2000 VA joints 
examination, there was no ligamentous laxity, and the veteran 
had a well-balanced left knee with no evidence of effusion or 
patellar tendon maltracking.  Under the circumstances, a 
rating higher than 10 percent is not in order under the 
criteria of Diagnostic Code 5257.  

The veteran is already in receipt of a rating equal to the 
maximum 10 percent rating available under the criteria for 
arthritis.  Arthritis, due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, is assigned a 
20 percent evaluation.  X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups is 
assigned a 10 percent evaluation.  Note (1):  The 20 percent 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  Note 
(2):  The 20 percent and 10 percent ratings based on x-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  

In summary, the initial 10 percent rating for residuals of a 
left knee injury should continue.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood, 10 Vet. App. at 97-98; 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran's residuals of a left 
knee injury markedly interfere with employment or cause 
frequent hospitalizations.  The veteran has been working as a 
railroad mechanic, and the evidence shows no hospitalizations 
for treatment of residuals of a left knee injury.  Therefore, 
referral for consideration of an extraschedular rating is not 
currently warranted.  


ORDER

Entitlement to an initial 20 percent rating for residuals of 
a neck injury is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury is denied.  


REMAND

A remand is necessary to schedule a new VA hand examination 
for the veteran to determine the current severity of his 
service-connected residuals of a right thumb injury.  See 
38 U.S.C.A. § 5103A; Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2004); also see 
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2004).  To constitute a 
useful and pertinent rating tool, a rating examination must 
be sufficiently contemporaneous to allow the adjudicator to 
make an informed decision regarding the veteran's current 
level of impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 
(1994).  In his December 2000 notice of disagreement, the 
veteran asserts that his whole right hand is weaker because 
of his right thumb disability.  As a railroad mechanic, he 
uses his hand constantly for his work.  Since his thumb is 
the basis for much of the stability and strength needed for 
working with tools, he says that he experiences difficulty 
gripping items and exerting force.  The veteran has asked to 
have all of the evidence examined in the case before a 
decision is rendered.  The July 2000 and June 2004 VA joints 
examination reports do not provide a full description of the 
effects of the veteran's residuals of a right thumb injury 
upon the veteran's ordinary activity, including employment, 
and whether pain could significantly limit functional ability 
during flare-ups or when the right hand is used repeatedly 
over a period of time, loss of range of motion portrayed in 
terms of the degrees of additional range of motion loss due 
to pain on use or during flare-ups, as well as many of the 
other matters listed below in Item 1.  An examination report 
with insufficient detail is inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2004).  Therefore, a remand 
is necessary to schedule a new VA hand examination for the 
veteran.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; Pelegrini, 18 Vet. App. at 
117-121; Paralyzed Veterans of America, 345 F.3d at 1348.  A 
remand would also allow the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  



The case is remanded to the RO for the following action:  

1.  The veteran should be afforded a VA 
hand examination.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2004).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The VA hand examiner should x-ray the 
veteran's right hand, conduct any further 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the effects of 
the service-connected residuals of a 
right thumb injury upon the veteran's 
ordinary activity, including employment 
as a railroad mechanic; ii) whether the 
veteran is currently left-handed or 
right-handed; iii) whether the residuals 
of a right thumb injury could 
significantly limit functional ability 
during flare-ups or when the right hand 
is used repeatedly over a period of time; 
iv) loss of range of motion of each 
finger of the right hand portrayed in 
degrees, including any additional range 
of motion loss due to pain on use or 
during flare-ups; v) upon flexion of the 
fingers, measurement of the gap between 
the fingertips and median transverse fold 
(proximal transverse crease) of the palm; 
vi) range of rotation and angulation of 
the fingers; vii) measurement of the gap 
between the thumb pad and the fingers 
with the thumb attempting to oppose the 
fingers; and viii) if present in the 
right hand, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA hand examiner must be 
accompanied by a complete rationale.  
DeLuca, 8 Vet. App. at 206.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The issue of entitlement to an 
initial rating in excess of 10 percent 
for residuals of a right thumb injury 
should be readjudicated based upon all 
the evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


